In an accounting by the committee of an incompetent person, testimony was taken before an official referee in accordance with the decision of this court on July 25,1935 (see 245 App. Div. 847). After a full examination the referee reported that the committee’s account should be surcharged with a certain sum. On motion for confirmation, the amount of the surcharge was reduced and the amount thereof fixed in a different sum, which the committee was directed to pay. He was removed as committee and another appointed in his place. Order unanimously affirmed, without costs. No opinion. Present — Lazansky, P. J., Hagarty, Carswell, Davis and Johnston, JJ.